Name: Commission Directive 2007/29/EC of 30 May 2007 amending Directive 96/8/EC as regards labelling, advertising or presenting foods intended for use in energy-restricted diets for weight reduction (Text with EEA relevance)
 Type: Directive
 Subject Matter: marketing;  foodstuff;  consumption
 Date Published: 2007-05-31

 31.5.2007 EN Official Journal of the European Union L 139/22 COMMISSION DIRECTIVE 2007/29/EC of 30 May 2007 amending Directive 96/8/EC as regards labelling, advertising or presenting foods intended for use in energy-restricted diets for weight reduction (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/398/EEC of 3 May 1989 on the approximation of the laws of the Member States relating to foodstuffs intended for particular nutritional uses (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 1924/2006 of the European Parliament and of the Council of 20 December 2006 on nutrition and health claims made on foods (2) shall apply from 1 July 2007. It shall apply to foods intended for use in energy-restricted diets for weight reduction but without prejudice to the specific rules of Commission Directive 96/8/EC of 26 February 1996 on foods intended for use in energy-restricted diets for weight reduction (3). (2) Directive 96/8/EC provides that the labelling, advertising and presentation of the products covered by that Directive shall not make any reference to the rate or amount of weight loss which may result from their use or to a reduction in the sense of hunger or an increase in the sense of satiety. (3) Article 13(1)(c) of Regulation (EC) No 1924/2006 allows the use on foods of health claims describing or referring in particular to a reduction in the sense of hunger or an increase in the sense of satiety under specified conditions. (4) Allowing claims referring to a reduction in the sense of hunger or an increase in the sense of satiety under the condition that such claims are based on generally accepted scientific evidence and are well understood by the average consumer reflects the evolution in the range and properties of products. (5) This reasoning is all the more relevant to products for use in energy-restricted diets for weight reduction. Therefore the use of such claims should no longer be prohibited provided that the conditions laid down in Article 13, paragraph 1 of Regulation 1924/2006/EC are fulfilled. (6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 5 of Directive 96/8/EC, paragraph 3 is replaced by the following: 3. The labelling, advertising and presentation of the products concerned shall not make any reference to the rate or amount of weight loss which may result from their use. Article 2 Transposition 1. Member States shall adopt and publish, by 30 November 2007 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 July 2007. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 30 May 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 186, 30.6.1989, p. 27. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 404, 30.12.2006, p. 9. Regulation as corrected by OJ L 12, 8.1.2007, p. 3. (3) OJ L 55, 6.3.1996, p. 22.